DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Petition
The petition filed 8/28/2020 was DENIED in the Petition Decision mailed 1/15/2021.

Response to Amendment
The amendment filed on 7/29/2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 7, 17, 20, 22, 24, 25 and 31 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by USPAP 2004/0122396 to Maldonado or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over USPAP 2004/0122396 to Maldonado in view of USPN 5,173,356 to Eaton and/or USPN 7,473,659 to Sytz.
Claim 1, Maldonado discloses an apparatus for bedding or furniture, the apparatus comprising: a core; and a waterproof outer layer comprising: a barrier layer enclosing the core, the barrier layer comprising LDPE, the barrier layer is waterproof; and a fabric layer disposed between the barrier layer and the core (see entire document including [0002]-[0006], [0035]-[0040], [0049] and [0074]-[0076]).  Plus, the Office takes official notice that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress (traversed and then evidenced). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
	Claim 4, Maldonado does not appear to mention disposing a fabric flame barrier layer between the core and the LDPE barrier layer but Sytz discloses that it is known in the mattress cover art to dispose a fabric fire barrier layer adjacent a mattress core to provide fire protection (see entire document including column 1, lines 48-64 and column 4, lines 24-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a fabric fire barrier layer, as taught by Sytz, motivated by a desire to provide the apparatus for bedding with fire protection.  
	Claim 5, the fabric layer encloses the core and is affixed to the barrier layer ([0035]-[0040], [0047]-[0052] and [0073]-[0076]). Plus, as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
Claims 7 and 20, Maldonado discloses that the LDPE is extruded directly onto the fabric layer ([0004], [0039] and [0042]). Therefore, the LDPE is heat fused to adjacent fabric layers. Plus, Eaton discloses that it is known in the art to bond layers by thermal bonding (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to thermally (melt) bond the layers motivated by a desire to integrally unite the layers to prevent delamination.
Regarding the LDPE comprising food-grade plastic, Maldonado fails to teach or suggest the use of recycled LDPE film material. The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the film taught by Maldonado appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE film from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE film from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 
Claim 17, the apparatus comprises a mattress cover ([0006] and [0032]).
Claims 22, 24 and 25, the barrier layer encloses the core ([0002]-[0006], [0035]-[0040], [0049] and [0074]-[0076]). Therefore, the core is affixed directly or indirectly to the barrier layer on an interior side of the barrier layer. Plus, the Office takes official notice (traversed and then evidenced) that it is conventional for mattress (e.g. a bed mattress) covers to enclose a polymeric (e.g. foam) or innerspring core mattress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymer foam or innerspring bed mattress with the mattress cover of Maldonado, motivated by a desire to form a bed mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
Claims 25 and 31, the apparatus comprises a mattress cover ([0006] and [0032]) so either Maldonado discloses a mattress with sufficient specificity or it would have been obvious to one having ordinary skill in the art to include a mattress motivated by a desire to form a covered mattress possessing the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.


Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
The applicant traverses the official notice that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. To evidence the official notice the examiner cites the following documents which were all cited on applicant’s IDS filed 7/31/2018: 
1) USPN 7,473,659 to Sytz discloses that it is conventional for mattress covers to enclose a polymeric (i.e. foam) core mattress (column 5, lines 46-64). 
2) USPN 3,959,833 to Burke discloses that it is conventional for mattress covers to enclose a polymeric (i.e. foam) core mattress (column 2, lines 48-64).
3) USPN 4,034,429 to Smith discloses that it is conventional for a mattress core to comprise an innerspring core mattress (column 2, lines 9-17). 
4) USPN 3,737,930 to Smith discloses that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress (Figure 1, column 1, lines 14-26 and column 2, lines 34-61).
The applicant also asserts that the film layer of Maldonado does not enclose a core and the applicant cites Figure 3 as support wherein Maldonado illustrates a feminine care product (a sanitary napkin) [0048]. Applicant’s argument is not persuasive. Maldonado discloses that the film-coated nonwoven material may be used in a variety of product applications including products such as feminine care products and in an alternative embodiment the film-coated nonwoven material may be used as a mattress cover [0006]. The applicant is correct that Figure 3 does not illustrate a film layer enclosing a core but the examiner does not rely on the feminine care product embodiment of the Maldonado invention to reject the claims. Rather, the examiner relies on the disclosure that the film-coated nonwoven material may be used as a mattress cover [0006] and that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
	The applicant also asserts that Maldonado requires film apertures. The examiner respectfully disagrees. Maldonado repeatedly discloses that in one embodiment of the invention the film layer comprises apertures but in an alternative embodiment the film lacks apertures. For example, [0005] discloses that apertures may be formed or alternatively the aperturing apparatus may form a three-dimensional topography on the film without forming apertures through the film layer [0005]. Similarly, [0043] discloses that pins may form apertures in the formed valleys while [0044] discloses that in an alternative embodiment the pins are prevented from forming apertures. Further still, [0046] discloses that the pins may not extend into the film layer to form apertures but only depress portions or areas of the film. Therefore, the film of Maldonado lacking apertures corresponds to the claimed waterproof barrier layer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789